Case 1:17-cr-00548-PA@ Document 497 Filed 08/31/21 Page 1 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

S3 17 Cr. 548 (PAC)
-\- = : :

JOSHUA ADAM SCHULTE,
Defendant.

 

 

MOTION TO SUPPRESS EVIDENCE FROM WARRANTLESS SEIZURE

| OF CELL PHONE
Joshua Adam Schulte
Slave #79471054
Metropolitan Concentration Camp (MCC)
150 Park Row

NY, NY 10007

 
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 2 of 23

TABLE OF CONTENTS
I. TABLE OF AUTHORITIES sesesstuessnseeeessesin ssssssessnesssesiesseunsesvessnetnereet ii
Il. PRELIMINARY STATEMENT ssuaonsmveneneae WAST esnenennenennnraanaeneninscsnevineyyyins 1
I. STATEMENT OF FACTS 5H SALT HAGUE NINVIRNTED enon ennneomarenoveseeeavavanavargupsineesetvee¥ays 2
IV. THE WARRANTLESS SEIZURE AND SEARCH OF MR. SCHULTE’S
CELL PHONE VIOLATED THE FOURTH AMENDMENT .......0.cccscscsssssseeesereees 4
A. A “forthwith” grand j jury subpoena duces tecum executed immediately asa
search warrant violates the F Ourth Amendment ..........cccssscesessessscectssssesscsseseceecaes 4
B. The circumstances here mirror In re Nwamu......... ee en sf
C. A warrantless seizure and search of a cell phone is unconstitutional......... 10
D. Suppression is warranted to discourage lawless FBI conduct .......c.ccceesese. 11

V. CONCLUSION........... scecassansssasssssesssssssssvutusissssseseesansasesseseeeseseeccosessseesesesese 12
 

Case 1:17-cr-00548-PA¢ Document 497 Filed 08/31/21 Page 3 of 23
I. ‘TABLE OF AUTHORITIES

Cases i : .
Boyd v. United States, 2

116 US 616 (1886)... | canes vemmensearssnce onus moesoaressreconnenenesessermecraentoene 5.7
Branzburg v. Hayes, : |

BINS TS 00 © raseorreest crea seacmrrssaeeeceeneerrrer masse ne rerermeacoe 5
Brower v. County of Inyo, :

489 US 593 (LIED cncereet) > PSLEESr LUNES ERLE rE Ee RSE REECE EEE 7
Hale vy. Henkel, :

201 US 43 (1906)...cecsseecsecsseecssesssssecssusessecsssneetansessutesuecsnsesstesunsessesssneessness 5,6, 7
In re Nwamu,

421 F. Supp. 1361 (S.D.N.Y. 1976) w..csccesssesessssesesssssecesssecsscseeecsveseavseneasvans passim
Johnson v. United States,

302 US 10 (1948). csssssanalenmencenmannncrneamn nen 4
Katz v. United States,

Bie LU BAT WCPO eee reer ecsae | seeennncenescarersamemcenmeenesemnan reer enema eresET 5
Linkletter v. Walker,

381 US 618 (1965)... seb sscsscssssssecsecsssesessesssnssseesestecenseseesssesssteeeeceescessereseeesees 11
Mapp v. Ohio,

367 US 643, 655 (1961)... eccscsecsessssessssesssscscssssesscsesvsecsssvsessessssssesesencsrenvansneareass 11
Riley v. California, .

573 US 373 (2014)... eesseecsssesecsssesectserscseccevtcerstssessersessesseeseesssecteesareeeeeenees 10, 11
Schwimmer v. United States, |

232 F.2d 855 (8th Cir. 1956) oc cscsscsssecssesessessssesconssssseeseesseecseeseesessevsesecsesseseeaes 5
Terry v. Ohio,

392 US 1 (1968).....ccc0s00000 | arynreeasusereriaseuey laure EREEK MEAN UTERINE 5, 11
Union Pac. R. Co. v. Botsford,

Ld EES 20 CUS ON eee renege errr pem enema rremnnsre mes eermuresrenmmneemomnmacen 5

! il

 
Case 1:17-cr-00548-PAG Document 497 Filed 08/31/21

United States v. Ban, of

605 F. Supp. 4 (SDNY, 1985) sessecesssvecesssssssanesssevssneveee

United States v. Birrell,

242 F. Supp. 191 (SDNY. 1965) cercssssecsscsecseserssssssssensssssee

United States v. Camou,

773 F.3d 932 (9th Cit. 2014) sacsscssneenessesneesesssesstssetce

United States v. Crim. Triump Capital Group,

211 F.R.D. 31 (D. Conn. 2002) .....eececcssessssesssesscssssencesseeeeees

United States v. Dionisio,

410 US 1 (1973) ...cssssssssssccsessssnsesssccccsssssnssecsesssssssusessessssnseseed

United States v. Doe (Schwartz), |

457 F.2d 895 (2d Cir, 1972) on eccessssssessscesssessessecsseesessscssesaee

United States v. Guterma,

272 F.2d 344 (2d Cir, 1959). seseusevisnasssneseseseeeee sessuiseeseseensen

United States v. Jacobsen,

466 US 109 (1984)...sssssue seca srCTETTAETBnanesneerenasenoe

United States v. Kirk Tang Y; uk,

885 F.3d 57 (2d Cir. 2018). J envssonnnepveenseqsannusyyaeniaconeswsenawseeceas

United States v. Lartey,

716 F.2d 955 (2d Cir. 9) secsesesstsssssseusasesssssasesnestsnessee oe

United States v. Mandujano, |

425 US 564 (1976) q.esoocsesssaseessssssssesssetnsssestnnseesenseeeecnsnee

United States v. Re,

313 F. Supp. 442 (SDNY. 1970) sossesessssssececesnesessssaneeeseueeces

United States v. Verdugo- Uiguiden,

494 US 259 (1990) .ssssssssesnsessssessnseesnseesnseeseseeiseeetnseeeute

United States v. Wilson,

614 F.2d 1224 (9th Cir. 1980) ssesssssasittttutetusssestssstanaee nS ceeanu

ii

Page 4 of 23

POO Ose sees snaw mete EDe FeSO sedETED 5
i
Case 1:17-cr-00548-PAG Document 497 Filed 08/31/21 Page 5 of 23

7

Veronica School Dist. 47J v. Acton,

515 US 646 (1995) ceccescssscespevsssssssscsceecesesseseessesesesensssssssnssnseseerecensesesseseeseseenssteaeen 4
Weeks v. United States, |

232 US 383 (1914)... centenanaacacearentaseencacasbunnesedhesananasanaventeauneasunecarenss veel
Rules
Fed, R.Criti, Py D7) rcereres si fessavenvesseeesvcnsecnecanenasenersasesuesssesseaneearessenseseseasenneenseaness 8,9

Constitutional Provisions -

U.S. Const. amend. IV ........c.heesee sesseseesnsasansessevees aaa NORERNONENRNINISS ee passim

U.S. Const. amend. V...... deere soanenenaanedl p dhamnasaasooxensunstbebinssnonsansnssnseneassenennssvenesanes LY

iv

 
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 6 of 23

I. PRELIMINARY STATEMENT —

On March 15, 2017, FBI Special Agents Jeffrey David Donaldson, Richard
John Evanchec, and John Hui, among others, executed a warrantless search and
seizure of Mr. Schulte’s cell phone under the guise of a “forthwith” grand jury
subpoena duces tecum. After Mr. Schulte blatantly refused to turn over his cell

phone to the FBI, they physically seized it under color of authority.

This seizure and subsequent search are despicable acts of tyranny and
oppression reprehensible to the United States Constitution. The Federal Bureau of
Investigation acted as the Nazi’s Gestapo, committing armed robbery in broad
- daylight. Accordingly, the seizure of the cell phone is void, as are all fruits of the

poisonous tree.
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 7 of 23

Ill. | STATEMENT OF FACTS: og,

On March 7, 2017 Wikileaks published CIA information derived from the
same unit Mr. Schulte once worked, A week later, on March 15, 2017, Special .
Agents J effrey David Donaldson and Richard John Evanchec initiated contact with
Mr. Schulte in the lobby of B ‘comberg L.P. at 120 Park Avenue, New York, New
York. The agents asked Mr. s chulte if he would agree to be interviewed regarding
the leaks; he agreed, and they relocated to the Passing Square Diner at 90 East
424 street. See Ex. A (FBI 302 of ‘events),

 

Agent Donaldson asked Mr. Schulte to consent to his phone being imaged.
Mr. Schulte declined, but told Agent Donaldson he could look over Mr. Schulte’s
shoulder at the phone as Mr. Schulte pulled up specific documents. Agent
Donaldson asked Mr. Schult to surrender his passport, to which Mr. Schulte
declined. Agent Donaldson then repeatedly asked Mr. Schulte for consent to image
his phone and to relinquish his passport. Mr. Schulte repeatedly declined both. See
Ex. A at 3 (“KP was asked by the interviewing Agents if he consented to his phone
being imaged. KP said the interviewing Agents could look at his phone, but he did

 

not consent to it being imaged. The interviewing Agents asked if KP would
voluntarily relinquish his passport, thereby not traveling to Cancun. KP refused to
surrender his passport and stated he would turn it over if the government
reimbursed him for the cost of his trip. At this point, SSA John HUI entered
PERSHING SQUARE and informed KP the government would not reimburse him
for the cost of his trip. KP again stated he would not consent to his phone being

imaged or surrendering his paper.

At this point, several 1 more FBI agents appeared. One of these agents, SSA
John Hui, then served Mr. Schulte a “forthwith” grand jury subpoena duces tecum

 
Case 1:17-cr-00548-PAG Document 497 Filed 08/31/21 Page 8 of 23

and told him it authorized the FBI to seize Mr. Schulte’s cell phone. Mr. Schulte
further declined to relinquish his cell phone and repeatedly stated that he did not
understand the documents, but as the FBI did not have a search warrant he
adamantly declined to relinquish his cell phone. The F BI then physically seized
Mr. Schulte’s cell phone anyway. See Ex. A at 1 (“KP was also served with a
subpoena, authorizing the F Ito seize KP’s -phone.”); Ex. A at 3 (“At this point,
SSA John HUI entered PERSHING SQUARE.. . SSA HUI thereafter served KP
with a subpoena to appear at a grand jury hearing on Friday, March 17, 2017 anda

subpoena that authorized the FBI to seize KP’s phone... KP read the documents
and stated he did not know what it all meant.”).
Case 1:17-cr-00548-PAG Document 497 Filed 08/31/21 Page 9 of 23

IV. THE WARRANTLESS SEIZURE AND SEARCH OF MR.
SCHULTE’S CELL PHONE VIOLATED THE FOURTH AMENDMENT

The Fourth Amendment provides:

The right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be violated, —
ee

and no warrant shall issue, but upon probable cause, supported by Oath or

affirmation, and partict larly describing the place to be searched, and the

 

person or things to be seized.

“Where a search is undertaken by law enforcement officials to discover
evidence of criminal wrongde ing... reasonableness generally requires the
obtaining of a judicial warrant.” Veronica School Dist. 47J v. Acton, 515 US 646,
653 (1995). Such a warrant er sures that the inferences to support a search are
“drawn by a neutral and detad hed magistrate instead of being judged by the officer
engaged in the often competit ive enterprise of ferreting out crime.” Johnson v.

United States, 333 US 10, 14 (1948).

The FBI served Mr. Scl nulte a “forthwith” subpoena (Ex. B), but treated it as

a search warrant and immediately seized his cell phone. However, a subpoena is

 

 

not a substitute for a Search ITER and the ensuing warrantless seizure and

|
subsequent search of Mr. Schilte’s cell phone was clearly unconstitutional.
|

A. A “forthwith” grand jury subpoena duces tecum executed

immediately as a seargh warrant violates the Fourth Amendment

"No right is held more kacred, or is more carefully guarded, by the common

law, than the right of every individual to the possession and control of his own
it

person, free from all restraintjor interference of others, unless by clear and

 

| 4
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 10 of 23

unquestionable authority of law." Terry v. Ohio, 392 US 1, 9 (1968) (quoting
Union Pac. R. Co. v. Botsford, 141 US 250, 251 (1891)). The Supreme Court holds
that "the Fourth Amendment protects people, no places," Katz v. United States, 389
US 347, 351 (1967), and wherever an individual may harbor a reasonable
"expectation of privacy," Id:, at 361 (Harlan, J., concurring), he is entitled to be
free from unreasonable governmental intrusion. Here, Mr. Schulte clearly had an
expectation of privacy with his cell phone at the public diner. The next question is

whether the resulting governmental intrusion was reasonable.

The power of the grand jury to inquire into the existence of possible criminal
conduct is firmly established, ‘Branzburg v. Hayes, 408 US 665, 688 (1972), anda
key element of that power is the authority to require the production of evidence.
United States v. Mandujano, 425 US 564, 571 (1976). However, while the
Supreme Court establishes that a grand jury subpoena is not a "seizure" within the
meaning of the Fourth Amendment, that “is not to say that a grand jury subpoena is
some talisman that dissolves all constitutional protections.” United States v.

Dionisio, 410 US 1, 11 (1973).

The rule has long been established that a subpoena duces tecum may not be
used in such a way as to impinge upon Fourth Amendment rights. Boyd v. United
States, 116 US 616 (1886); Hale v. Henkel, 201 US 43 (1906); United States v.
Guterma, 272 F.2d 344 (2d Cir. 1959); Schwimmer v. United States, 232 F.2d 855
(8th Cir. 1956), cert. denied, 352 US 833 (1956). “To determine if a subpoena
impinges on a defendant's Fourth Amendment rights, the focus is on the level of
compulsion used when the subpoena was served, and whether the government's
actions constitute an abuse of process.” United States v. Crim. Triump Capital
Group, 211 F.R.D. 31, 54 (D. Conn. 2002). See United States v. Lartey, 716 F.2d
955, 966 (2d Cir. 1983) (upholding the use of a forthwith subpoena where there

5
Case 1:17-cr-00548-PAG, Document 497 Filed 08/31/21 Page 11 of 23

was no threat or compulsion); United States v. Ban, 605 F. Supp. 114, 117
(S.D.N.Y. 1985); United States v. Re, 313 F. Supp. 442, 449 (S.D.N.Y. 1970);
United States v. Wilson, 614 F.2d 1224 (9th Cir. 1980) (upholding use of forthwith
subpoena in the absence of evidence of abuse of process or that it was used as a
ploy to facilitate office interr gation by U.S. attorneys). Cf. In re Nwamu, 421 F.
Supp. 1361, 1365-66 (S.D.NWY. 1976) (ordering the return of evidence obtained
through forthwith subpoena where executing agents used coercive methods that

constituted an unlawful searc h and seizure),

| “The compulsion exerted by a grand jury subpoena differs from the seizure
effected by an arrest or even 1p investigative ‘stop’ in more than civic obligation.
For, as Judge Friendly wrote for the Court of Appeals for the Second Circuit: ‘The
latter is abrupt, is effected wi th force or the threat of it and often in demeaning

circumstances, and, in the case of arrest, results in a record involving social stigma.

 

A subpoena is served in the peme manner as other legal process; it involves no
stigma whatever; if the time for appearance is inconvenient, this can generally be
altered; and it remains at all times under the control and supervision of a court.’"
United States v. Dionisio, aig US. at 10 (quoting United States v. Doe (Schwartz),
457 F.2d 895, 898 (2d Cir. sp?) That is to say, the vital distinction between a

search warrant and a subpoen; is that “a search ordinarily implies a quest by an
officer of the law, and a seizure contemplates a forcible dispossession of the

owner.” Hale v. Henkel, 20 I v S at 76.

Here, the FBI precisely executed the seizure; abruptly, at physical threat, and
in demeaning circumstances, the F FBI forcefully stole Mr. Schulte’s cell phone
from his hands. “A ‘seizure’ ge property occurs when there is some meaningful
interference with an individual's possessory interests in that property.” United

States v. Jacobsen, 466 US 109, 113 (1984).

6

 

 
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 12 of 23

Once the government treats the subpoena like a search warrant to “seize”
and search items, then it clearly violates the Fourth Amendment when there is no
warrant; See Brower v. County of Inyo, 489 US 593, 596 (1989) (“Violation of the
Fourth Amendment requires an intentional acquisition of physical control.”);
United States v. Verdugo- Urquider, 494 US 259, 264 (1990) ("[A] violation of the
[Fourth] Amendment is fully accomplished at the time of an unreasonable

governmental intrusion.") (internal quotation marks omitted).
B. The circumstances here mirror In re Nwamu

There is almost no difference between the instant case and In re Nwamu, 421
F. Supp. 1361 (S.D.N-Y. 1976). In In re Nwamu, the Court found that when
government agents compel “forthwith” surrender of subpoenaed items, without
court order, by threats of contempt and under color of authority, the result is an

unlawful search—not a lawful grand jury subpoena.

“Even if we accept the government's contention that a grand jury has power
to compel a witness to appear before it and produce certain documents and things
‘forthwith’ upon the return of the subpoena, it by no means follows that an agent of
the FBI has power, when armed with such a subpoena, either to seize the items
sought or to demand their immediate surrender to him on the spot under threats of
contempt. It is clear, moreover, that however broad the investigatory powers ofa _
grand jury, it may not use a subpoena duces tecum in such a way as to infringe
upon the Fourth Amendment : ‘right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures.’” Id. at

1364 (referencing Hale v. Henkel, 201 US 43 pNP OD); Boyd: v. United States,

supra).
Case 1:17-cr-00548-PAG Document 497 Filed 08/31/21 Page 13 of 23

“[T]he explicit commahd of the subpoena to produce the items ‘forthwith’

was never waived by the gov ernment. Nor did the agents explain that the persons

served were not required to surrender the items to them, then and there. Rather,

 

they treated the subpoena'as though it was a search warrant calling for the
immediate production and sutrender of the documents to the agents on the spot and
proceeded to enforce it with threats of contempt. They then took it upon

1 appearance in exchange for immediate surrender of

1365 (emphasis added).

themselves to excuse persona

the subpoenaed items.” Jd. at |

“The subpoena was not a warrant. It gave the agents no authority to
arrest or otherwise compel the movants’ employees either to accompany them to
the offices of the FBI or to the

subpoenaed items, nor to get

e grand jury. Nor did it authorize the agents to seize
and take the items with them if the employees chose

to ‘ride the subway.’ Such col urses of action required a warrant, issued by an

 

objective magistrate, based on a showing of probable cause. Lacking either type of
warrant, the agents derived n no authority from the ‘forthwith? subpoena to
‘execute’ the subpoena by demanding that the employees either accompany them
to the grand jury immediately, or hand over the subpoenaed items unless they did.
The explicit command of the subpoena was not to go with the agents or give them
the items, but simply to appear forthwith before the, grand jury to testify and there

produce the subpoenaed terns.” Id. (emphasis added).

“The agents' function here was — to enforce, nor to waive, nor to limit

either the terms of, or compliance with, the subpoena but simply to serve it.

Clearly, the power to quash, a

government agents but with th
Re, 313 F. Supp. at 450; Unite
1965).” Id. (emphasis added). |

lter or enforce the subpoena lies not with the
se court. Fed. R. Crim. P. 17(c); See United States v.
ed States v. Birrell, 242 F. Supp. 191, 204 (S.D.N.Y.

 
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 14 of 23

“Moreover, when the agents ‘excused’ personal appearances and took
immediate possession of the documents [] on the spot, as if the subpoena were a ~
search warrant, the government gained an unfair advantage. Taking possession of .
the items denied movants their right to independent judicial determination of the
existence of probable cause as the basis for a search warrant, required by the
Fourth Amendment. Excusing personal appearance before the grand jury
foreclosed any opportunity movants had to raise and litigate that issue before the
judge attending the grand jury proceedings. In this district, a witness appearing
before a grand jury always has a meaningful opportunity under Rule 17(c), Fed. R.
Crim. P., to challenge the constitutionality or other invalidity of a subpoena before
the judge presiding in Part I. The very existence of a right to challenge
presupposes an opportunity to make it. That opportunity was circumvented,
frustrated and effectively foreclosed by the methods employed here.” Jd.
(emphasis added). Indeed, Mr. Schulte was not afforded the ri ight to move to quash
the subpoena, a clearly established right—especially since the point of seizing the
cell phone was to use it against Mr. Schulte in a eininal prascendal. Mr. Schulte
has a Fifth Amendment right against self-incrimination, and could have exercised

his Fifth Amendment right not to turn over his cell phone.

“The methods used here allowed the government to obtain possession of
subpoenaed documents not by the appearance of the witness ‘forthwith’ before the
grand jury, where the witness is clothed with rights protected by the court,
including the right to challenge the subpoena by refusing to comply until the court
ruled on its validity and ordered compliance, but by compelling instant
surrender of the subpoenaed items to the agents, without court order, by
threats of contempt and claim, or color, of authority.” Jd. at 1365- 66 (emphasis

added).
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 15 of 23

Accordingly, the distri¢t court found that the perversion of a subpoena into a
covert search warrant “constitutes an unlawful search and seizure, in violation of

the Fourth Amendment, however broad the subpoena power of the grand jury.” Jd.

The only differences between the instant case and In re Nwamu is that Mr.
Schulte repeatedly refused to give the FBI his cell phone—he even told them there
was no search warrant to seize it, and he did not understand how a subpoena could
possibly be a search warrant. The FBI ignored him, and physically seized it,
robbing him as any criminal organization. This is an even more egregious assault
on the Fourth Amendment. In effect, the FBI were no different from armed
thieves. Cloaked in the King’s Power to do no wrong, and at the point of a gun,
these Federal Terrorists stole Mr. Schulte’s cell phone—without any legal

authorization to do so. The FBI’s actions were no different than the Nazi’s
Gestapo. |

i |
C. A warrantless seizure and search of a cell phone is

unconstitutional

In Riley v. California, $73 US 373 (2014), the Supreme Court considered the
authority of the police to conduct a search of a person's cell phone when seized
incident to the arrest of the person, As the Supreme Court recognized, the
prevailing rule was that the police could conduct a search of ordinary personal
effects that were found on an arrestee's person without the need to apply for a
search warrant. /d. at 382-385, But the Court observed that "[m]odern cell phones,
as a category, implicate privaey concerns far beyond those implicated by the search
of a cigarette pack, a wallet, of a purse." Jd. at 393. The Court went on to describe
the immense storage capacity of modern cell phones and how people commonly

use them to store vast amounts of highly personal information. /d. at 393-397.

10
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 16 of 23

Vv. CONCLUSION

For these reasons, this Court should find the warrantless seizure of Mr.
Schulte’s cell phone unconstitutional, and order all evidence derived from the cell
phone suppressed. Indeed, the FBI acted as the Gestapo, a domestic terrorist
organization oppressing a citizen at the point of a gun—and robbing him point
blank. These Federal Terrorists are no better than common crooks, but even worse
so, acting under the color of authority on behalf of the United States Federal
Government. There is no greater example of tyranny, oppression, and proof that
the United States Constitution exists today in name only, raped by all those
charged to protect it.

Dated: New York, New York
September 3, 2021

Respectfully submitted,

Joshua Adam Schulte

Slave #79471054

Metropolitan Concentration Camp (MCC)
150 Park Row

NY, NY 10007

ods

12
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 17 of 23

EXHIBIT A
 

 

 

—Case FIT cro0s4z8-PAC” Document 497 Fifed 08/31/21 Page 18 of 23

* FD-302 (Rev. 5-8-10) -1 of 4-

 

SECRET//NOFORN
FEDERAL BUREAU OF INVESTIGATION see ®
Date of entry 03/27/2017

(S//NF) KINETIC PANDA (KP) was interviewed by FBI New York Special
Agents Jeff D. DONALDSON and Richard J. EVANCHEC at different locations in
New York City between March 15, 2017 and March 16, 2017. The interviewing
Agents made initial contact with KP in the lobby of 120 Park Avenue, New
York, New York (BLOOMBERG). The interviewing Agents identified themselves
as FBI Special Agents from the New York Office and asked if KP was willing
to be interviewed coricerning the March 7, 2017 publication of CIA
information oh Wikileaks ("leak"). KP agreed to be interviewed, and the
interviewing Agents and KP'walked to the nearby restaurant PERSHING
SQUARE, 90 East 42nd Street, New York, New York. The interviewing Agents
and KP sat in the front dining section of the restaurant. KP-sat with his
back to the door and had an unobstructed path to the front door. KP was
offered food/drink, and KP-ordered water. KP used the restroom in the
restaurant on one occasion. KP was presented with a subpoena to appear at
a grand jury hearing, scheduled to occur on March 17, 2017. KP was also
served with a subpoena, authorizing the FBI to seize KP's phone. From
PERSHING SQUARE, the interviewing Agents and KP walked to KP's residence,
200 East 39th Street, Apartment 8C, New York, New York, where FBI
personnel executed a search warrant. KP remained on the 8th floor for some
time while the search was being conducted and later opted to voluntarily
leave the building. Subsequent interactions with KP occurred in the lobby
of the residence, the lobby of 120 Park Avenue (BLOOMBERG) , while walking
from BLOOMBERG to the residence, and while walking from the residence to
the HAMPTON INN Hotel located at 231 East 43rd Street, New York, New
York. After being advised of the identities of the interviewing Agents
and the nature of the interview, KP provided the following information:

(S//NF) KP adviséd he learned of the leak from a BLOOMBERG colleague
who showed KP an online news article while they were in training earlier
in the week. KP did not believe the leak to be too severe, stating the
leak contained information from Confluence, which KP described as the
"wiki" of the CIA Engineering Development Group (EDG} projects. KP stated -

Reason: 1.4 (b)
Derived From: FBI NSISC-

 

 

 

20090615

Declassify On: 20421231
investigationon 03/15 _at New York City, New York, United States (In Person} '
File # . Date drafted 03/16/2017

 

- py DONALDSON JEFF D, Richard John Evanchec

This document contains neither recommendations nor conclusions of the FBI. Jt is the property of the FBI and is loaned to your agency: it and its contents are not
to be distributed outside your agency. >

 

JAS_020909
 

 

Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 19 of 23

FD-302a (Rev. 05-08-10)
oS SECRET//NOFORN

03/15
Continustionof ED-392 of, (S//NF) Interview of KINETIC PIRANHA ,

4/2017
Codet-ef thee vais -

advised he had communicated with several of his former colleagues
regarding the leak. ot

2 of 4

 

(S//NF) KP was asked his opinion as to how the leak occurred. KP
believed an investigator could check the DevLAN network to audit spikes in
computer activity around the time the leaked documents were exfiltrated.

KP further advised that an investigator should check the back-up server,
which was updated daily. KP said he never had "physical access" to the
back-up server, nor. did he even know the location of the back-up server.
KP stated one of his focuses while working at the CIA was tof

(S//NF) KP beildieged whoever committed the leak was guilty of espionage
and deserved to be executed. KP ‘stated there was no detriment to prevent
. people from leaking, and referenced Chelsea MANNING's commuted sentence. KP
Stated he reported deficiencies in DevLAN security to his supervisors. KP
was asked about his, supervisor[ _—| (protect identity). KP stated
he did not want to place blame on anyone in terms of being negligent, but
her approach to security was lax.

(S//NF) KP left the CIA in November 2016 because he was frustrated with
the way things were. run. He started working at BLOOMBERG and now earned
much more money than previously. KP was asked if he believed the leak was
the result of a hack or if it was a person on the inside. KP said either
one would be surprising to him because the network was closed, and
secondly, he could not imagine any of his former colleagues who would
engage in this activity.

‘(S//NF) KP stated he reported various issues to CIA's Office of
Inspector General (OIG) . KP was asked if he still had in his possession
_any emails he sent to, OIG, KP denied he still possessed his letter to OIG.
KP was asked about his elevation of access to CIA projects from which he

had been removed. KP stated the projects he worked on at that time
required him to have access, and he needed those accesses to do his job.

(S//NF) KP advised, that he planned to travel to Cancun, Mexico on
Thursday, March 16, 2017 with his brother who lived in Dallas, Texas. KP
stated he has three younger brothers who all-lived in Texas. KP had
discussed moving back: to Texas at some point and running a business with
his brother in Dallas. KP stated the trip cost him approximately $1,200.00
and they planned to stay at a resort. KP stated he had no plans to meet up
with anyone other than his brother during the trip, and he planned to
return to the U.S. on March 20, 2017. KP stated he and his brother wanted
to take a trip to either Cancun or Denver, Colorado, but they ultimately
chose Cancun. i

SEBCRET//NOPORN

JAS_020910
 

Case 1:17-cr-00548- PAC Document 497 Filed 08/31/21 Page 20 of 23

FD-302a (Rev. 05-08-10)

03/15

Continuation of FD-3020f (S//NF) Interview of KINETIC PIRANHA .on . . 42017 Page 3 Of 4

 

 

(S//NF) KP stated he returned to his residence during lunchtime earlier
in the day to retrieve his passport so he could check-in online. KP said
his passport. was currently located inside his backpack, which was on the
floor next to KP at. PERSHING SQUARE. KP said he printed out his travel
documents earlier. (Agent Note. KP reached inside his backpack and showed
SA DONALDSON the documents he printed for the Cancun trip.)

(S//NF) KP said he understood how his potential travel abroad could
. cause angst at high, levels of government; however, KP said if he was
guilty, then he would. have already left the country. KP stated he booked
the ‘Cancun tip prior to the WIKILEAKS publication. |

(S//NF) KP was asked by the interviewing Agents if he was responsible
for the leak. KP denied that he was responsible and that he had done more
for his country than most people.

(S//NF) KP was asked ‘by ‘the dinbexvilewing 4 Agents if he consented to his
phone being imaged. KP said the interviewing Agents could look at his
phone, but he did not’ consent to it being imaged. The interviewing Agents
‘asked if KP would voluntarily relinquish his passport, thereby not
traveling to Cancun. KP refused to surrender his Passport and stated he
would turn it over if’ the government reimbursed him for the cost of the
trip. At this point, SSA John HUI entered PERSHING SQUARE and informed KP
the government would not reimburse him for the cost of the’ trip. KP again
stated he would not ‘consent to his phone being imaged or surrendering his
passport. SSA HUI thereafter served KP with a subpoena to appear at a
grand jury hearing on. -Friday, March 17, 2017 and a subpoena that
authorized the FBI to seize KP's phone. SSA HUI also stated the FBI would
soon execute a search’ warrant at KP! Ss residence. KP read the documents and
stated he did not © know what it all meant. KP was told by the interviewing
Agents that he had every right to seek legal counsel. KP was also told by
the interviewing Agents that he could return to the residence and be
present during the search. KP voluntarily agreed to return to the ,
residence and provide | access to the search team.

(S//NF) The interviewing Agents and KP thereafter departed PERSHING
SQUARE and walked to the residence. KP advised there were no safety
hazards inside the apartment and there were no guns, although he admitted
to owning guns located in Texas. KP’ provided the search team access by
unlocking his door. KP estimated there to be 25 terabytes of data located
within the apartment, to include multiple blank internal hard drives, a
desktop, and a server. KP asked the interviewing Agents if the CART
personnel planned to image his devices with tools he developed at the CIA.
KP later stated he had been involved in the |

 

SECRET//NOFORN

JAS_020911
 

 

Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 21 of 23

FD-302a (Rev. 05-08-10)

03/15 °
_ Comma, ice Interview o Wie /2017- | Pate, 4 of A

he |

 

(S//NE) (Agent Note, At 10:19 P.M., KP was told by SA EVANCHEC that he
could leave the residence should he choose. KP left the search location
and stated he would return at 11:30 P.M. to get an update on the progress
of the search. At approximately 12:15 A.M., KP had not returned to the
search location. The interviewing Agents were aware KP had returned to 120
Park Avenue. KP was observed riding the escalator to the lobby and using a
cell phone. The interviewing Agents approached KP and asked if he had a
moment to talk. KP was told the following: that his talking to the FBI was
voluntary, that classified information was found inside his residence,
that he was being investigated for retention of classified information,
that he had every right to an attorney, and that he would be arrested
should he not surrender his passports. KP was told the search team had not
found his | | KP agreed to provide his passports to the
interviewing Agents and stated they were at. his workstation upstairs, SAs
EVANCHEC, John SOMERS, Garrett IGO, BLOOMBERG security, and KP returned to

-KP's desk to retrieve the passports. Upon returning to the lobby, KP
consented to a search of his backpack. The interviewing Agents told KP
that he was not currently charged with any crime and suggested KP find a
hotel room, as the search would take at least 18 more hours to complete
due to the large volume of electronics. The interviewing Agents advised KP
there was a HAMPTON INN Hotel nearby. They accompanied KP to. the residence
to gather toiletries and KP’s medication. The interviewing Agents
thereafter walked with KP to the HAMPTON INN, where KP got a hotel room.)

 

(S//NF) During the walk to the hotel, KP asked the interviewing Agents:
"So, do you think I did it?" (in reference to the leak). SA EVANCHEC
responded: "If you were in our shoes, what would you think?" KP said that
the FBI had conducted a search at his residence and now possessed his
electronics, so it would be up to the FBI to find out, and that KP felt
bad that the FBI would have to analyze all that data to find out he did
not do it.

(S//NF) KP was once again asked if he was responsible for leaking
information to Wikileaks. ‘KP denied being responsible. KP was further
asked if the FBI would find any Classified CIA material on his devices. KP
denied having any classified CIA material on his electronic storage
devices. KP thereafter stated no traitors ever came from Texas.

JAS_020912
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 22 of 23

EXHIBIT B >
Case 1:17-cr-00548-PAC Document 497 Filed 08/31/21 Page 23 of 23

Grand Jury Subpoena

nites States District Court

SOUTHERN DISTRICT OF NEW YORK

TO: Joshua Adam Schulte

GREETINGS:

WE.COMMAND YOU that all and singular business and excuses being. laid aside, you appear and attend before
the GRAND JURY of the people of the United States for the Southem District of New York, at the United States
Courthouse, 40 Foley Square, Room 226, in the Borough of Manhattan, City of New York, New York, in
the Southern District of New York, at the following date, time and place:

Appearance Date: Forthwith _ Appearance Time: Forthwith
to testify and give evidence in regard to an alleged violation of federal criminal law.

FORTHWITH SUBPOENA -URGENT

and not to depart the Grand Jury without leave thereof, or af the United States Atomey, and that you
bring with you and produce at the dbove time and place the following: ..

Huawei Cellphone, Model Nexus 6P, IMEY 867989020596552

! N.B.: Personal appearance is not required if the requested documents and information is (1) produced prior to
the above return date to Special Agent Jeff D, Donaldson, Federal Bureau of Investigation, New York Field
Office, 26 Federal Plaza, New Yark, NY 10278, Tel: 917-270-4602, &-mail jeff.donaldson@ic.fbi.goy; and (2)
accompanied by an executed copy of the attached Declaration of ‘Custodian of Records.

Failure to atténd and praduce any items hereby demanded will constitute contempt of court and will
subject you to civil sanctions and criminal penalties, in addition to other penalties of the Law.

DATED: New York, New York.

    
 

Scting United States Attorney for the
Southern District of New York

A ‘Le. rin

Nisholas J. (Lewin ©

Assistant United States Attorney
One St. Andrew’s Plaza

New York, New York 10007
Telephone: 212-637-2337
Email: nicholas.lewin@usdoj.gov

rev, 02.01.12

 

008
